Title: From Alexander Hamilton to James McHenry, 19 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            New York June 19. 1799
          
          I send you the proceedings of a Court Martial lately held at Baltimore. The sentences have been approved and ordered to be executed. The Accountant of your Department will no doubt be instructed to see to the due execution of the pecuniary parts of them in the future disbursements—
          With great consideration respect I have the honor to be Sir Yr. Obed Sr
          The Secy of War
        